            Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

----------------------------------
BENJAMIN RAMEY, on behalf of himself and )
all others similarly situated,            )             Case No. 2:20-cv-753
                                          )
                               PLAINTIFF, )
                                          )
V.                                        )             CLASS ACTION COMPLAINT
                                          )             AND DEMAND FOR JURY
THE PENNSYLVANIA STATE UNIVERSITY, )                    TRIAL
                                          )
                               DEFENDANT. )
                                          )
----------------------------------


       Plaintiff, Benjamin Ramey (“Plaintiff”), by and through his undersigned counsel, brings

this class action against Defendant, The Pennsylvania State University (the “University” or

“Defendant”), and alleges as follows based upon information and belief, except as to the

allegations specifically pertaining to him, which are based on personal knowledge.

                                  NATURE OF THE ACTION

       1.       This is a class action lawsuit on behalf of all persons who paid tuition and/or fees

to attend The Pennsylvania State University for an in person, hands-on education for the Spring

2020 semester and had their course work moved to online learning. Such persons paid all or part

of the tuition for this semester that ranged, for full-time students, from approximately $8,708 to

$21,648, and a mandatory fee for the semester that included a Student Initiated Fee ranging from

$27 to $218, depending on which branch campus you attend (the “Mandatory Fee”). The

University has not refunded any amount of the tuition or any of the Mandatory Fee, even though

it has implemented online distance learning starting on March 16, 2020.


                                                  1
            Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 2 of 14




       2.       On or about March 16, 2020, the University also stopped providing any of the

services or facilities the Mandatory Fee was intended to cover because of the University’s

response to the Coronavirus Disease 2019 (“COVID-19”) pandemic.

       3.       The University’s failure to provide the services for which tuition and the

Mandatory Fee were intended to cover since approximately March 16, 2020 is a breach of the

contracts between the University and Plaintiff and the members of the Class and is unjust.

       4.       In short, Plaintiff and the members of the Class have paid for tuition for a first-

rate education and an on-campus, in person educational experience, with all the appurtenant

benefits offered by a first-rate university, and were provided a materially deficient and

insufficient alternative, which alternative constitutes a breach of the contracts entered into by

Plaintiff and the Class with the University. If Plaintiff and members of the Class wanted to take

online classes rather than in-person classes with the University, they could have enrolled with

Penn State World Campus Online (“World Campus”).

       5.       As to the Mandatory Fee, Plaintiff and the Class have paid fees for services and

facilities which are simply not being provided; this failure also constitutes a breach of the

contracts entered into by Plaintiff and the Class with the University.

       6.       Plaintiff seeks, for himself and Class members, the University’s disgorgement and

return of the pro-rated portion of its tuition and Mandatory Fee, proportionate to the amount of

time that remained in the Spring Semester 2020 when the University closed and switched to

online distance learning.

                                             PARTIES

       7.       Plaintiff Benjamin Ramey is a citizen of Pennsylvania and resides in

Westmoreland County, Pennsylvania. He paid to attend the Spring 2020 semester at the



                                                  2
            Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 3 of 14




University as a full-time undergraduate student at the University’s Behrend campus located in

Erie, Pennsylvania. Plaintiff paid tuition for the Spring 2020 semester and the Mandatory Fee to

enable him to obtain an in-person, on-campus educational experience and enable him to

participate in the activities and to utilize the services covered by the Mandatory Fee that he paid.

He has not been provided a pro-rated refund of the tuition for his in-person classes that were

discontinued and moved online, or the Mandatory Fee he paid after the University’s facilities

were closed and events were cancelled.

       8.       Defendant, The Pennsylvania State University, is one of the nation’s largest

public research university’s with twenty campuses located throughout the state of Pennsylvania,

as well as an online World Campus, and was founded in 1855. The University offers numerous

major fields for undergraduate students, as well as a number of graduate programs. Defendant’s

undergraduate and graduate programs includes students from many, if not all, of the states in the

country. Its principal campus is located in State College, Pennsylvania, but Defendant has 24

campuses around the state. Defendant is a citizen of Pennsylvania.

                                 JURISDICTION AND VENUE

       9.       The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interests and costs.

       10.      This Court has personal jurisdiction over Defendant because many of the acts and

transactions giving rise to this action occurred in this District, and because Defendant conducts




                                                 3
          Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 4 of 14




substantial business by operating multiple campuses in this District, and soliciting students

residing in this District to attend it’s institution.

        11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, specifically, the contract

that is the subject of this action was formed in this District, and the performance and breach of

contract also occurred in this district.

                                    FACTUAL ALLEGATIONS.

        12.     Plaintiff and Class Members paid to attend the University’s Spring 2020 semester

including tuition and the Mandatory Fee. The Spring 2020 semester at the University began on

or about January 13, 2020. The Spring 2020 semester ended on or around May 8, 2020.

        13.     Tuition at the University for in-person education for the Spring 2020 Semester

ranged from $8,708 to $21,648 for full-time students, depending upon the program and campus.

        14.     Tuition at the University online through its World Campus ranges from $6,994 to

$7,549, substantially less than what is paid for in-person education.

        15.     Plaintiff and the members of the Class paid tuition for the benefit of on-campus

 live interactive instruction and an on-campus educational experience throughout the entire

 Spring 2020 semester.

        16.     Plaintiff and the members of the Class paid the Mandatory Fee for the Spring

2020 semester so they could benefit throughout the Spring 2020 semester as follows:

               STUDENT INITIATED FEE: The Student Fee supports student-centered
               activities, services, facilities and recreation to improve student life and is the result
               of a student-led initiative to be more involved in the creation and allocation of
               student fees.




                                                        4
           Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 5 of 14




 In Response to COVID-19, the University Closed Campus, Preventing Access to its Facilities,
            Services, Housing, and Dining, and Cancelled All In-Person Classes

         17.     On March 11, 2020, the University announced that starting on March 16, when

students were scheduled to return from spring break, all in-person classes were to be moved

online for three weeks, and would return to in-person classes on April 6, 2020.

         18.     On March 12, 2020, the University announced that it was cancelling all sports

throughout the end of the year and suspending all “athletically-related activities indefinitely.” On

March 13, 2020, the University closed all campus recreation facilities, programs and services.

         19.     On March 16, 2020, the University announced that it will be closing all retail

eateries and retail bookstores starting on March 17. One dining option remained open for students

still on-campus to retrieve take-out meals only.

         20.     On March 17, 2020, the University announced that starting on March 18, the

University libraries would be limited to operations of only two hours per day. On March 19 the

University restricted all access to libraries.

         21.     On March 18, 2020, the University made the decision to cancel in-person classes

 for the remainder of the Spring semester, extending online education indefinitely. This

 announcement also postponed commencement for the Spring 2020 graduating class.

         22.     The University has not held any in-person classes since March 6, 2020 for

 undergraduate students. All classes since March 16, 2020 have only been offered in a remote

 online format with no in-person instruction or interaction.

         23.     Most of the services for which the Mandatory Fee was assessed were also

 terminated or cancelled at or about this time, such as access to University health and wellness

 facilities, programs or services; fitness facilities; student events or sports; and an in-person

 commencement.

                                                   5
          Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 6 of 14




       24.     Although the University has provided an option to receive a refund for pro-rated

meal and housing costs, the University has not provided reimbursement or refund information

regarding tuition or the Mandatory Fee.

       25.     In tacit acknowledgement that not rebating a pro-rata portion of tuition was

improper for the period when there were no on-campus activities and only distanced online

learning, the University has decided to lower its tuition for students enrolled in courses during

Summer 2020 session, which are scheduled to be online rather than in-person.

       26.     Further, the price difference in tuition paid for in-person education at the

University as compared to tuition for the University’s World Campus speaks for itself as to the

quality of education using a remote online format.

 The University’s Online Courses Are Subpar to In-Person Instruction, For Which Plaintiff
and the Class Members Contracted with the University to Receive by Paying Tuition and Fees

       27.     Students attending the University’s Spring 2020 semester did not choose to attend

an online institution of higher learning, but instead chose to enroll in the University’s in-person

educational program.

       28.     On its website, the University markets the University’s on-campus experience as a

benefit of enrollment:




                                                 6
         Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 7 of 14




       29.     This is true of its various campuses around the state, as the University explains on

its website, students select their on-campus learning experience based on a variety of reasons:

       Penn State campuses are everywhere you are.


                                                7
          Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 8 of 14




       Some students choose to remain at one campus for all four years, while other
       students spend their first two years at one campus and transition to another for
       their remaining two years. To transition between campuses, the only requirement
       is that you meet the entrance to major requirements for your selected major. . . .

       Students choose this path for many reasons; some for the chance to stay close to
       home, others to save money. Still others are looking for a particular campus
       environment, perhaps smaller classes or particular sports. Whatever their reason
       and wherever their campus, they are excited to embark on their Penn State
       experience.

       30.     The online learning options being offered to the University’s students are sub-par

in practically every aspect as compared to what the educational experience afforded Plaintiff and

the members of the Class once was. During the online portion of the Spring 2020 semester, the

University principally used programs by which previously recorded lectures were posted online

for students to view on their own, or by virtual Zoom meetings. Therefore, there was a lack of

classroom interaction among teachers and students and among students that is instrumental in

interpersonal skill development.

       31.     The online formats being used by the University do not require memorization or

the development of strong study skills given the absence of any possibility of being called on in

class and the ability to consult books and other materials when taking exams.

       32.     Students have been deprived of the opportunity for collaborative learning and in-

person dialogue, feedback, and critique.

       33.     Access to facilities such as libraries, laboratories, computer labs, and study rooms,

are also integral to a college education, and access to the myriad activities offered by campus life

fosters social development and independence, and networking for future careers, all substantial

and materials parts of the basis upon which the University can charge the tuition it charges, are

not being provided.



                                                 8
         Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 9 of 14




       34.     The University has not made any refund of any portion of the tuition Plaintiff and

the members of the Class paid for the Spring 2020 semester for the period it moved to subpar

online distance learning even though it reduced tuition for students enrolled in Summer 2020,

and even though the University’s tuition for World Campus is significantly less.

       35.     Nor has the University refunded any portion of the Mandatory Fee it collected

from Plaintiff and the members of the Class for the Spring 2020 semester even though it closed

or ceased operating the services and facilities for which the Mandatory Fee was intended to pay.

       36.     Plaintiff and the Class members are therefore entitled to a pro-rated refund of the

tuition and Mandatory Fee they paid for the Spring 2020 semester for the remaining days of that

semester after classes moved from in-person to online and facilities were closed.

                              CLASS ACTION ALLEGATIONS

       37.     Plaintiff brings this case individually and, pursuant to Rule 23 of the Federal

Rules of Civil Procedure, on behalf of the class defined as: All persons who paid tuition and/or

the Mandatory Fee for a student to attend in-person class(es) during the Spring 2020 semester at

the University but had their class(es) moved to online learning (the “Class”).

       38.     This action has been brought and may properly be maintained on behalf of the Class

proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

       39.     The requirements of Rule 23(a)(1) are satisfied. The Class is so numerous that

joinder of all members is impracticable. Although the precise number of Class members is

unknown to Plaintiff, the University has reported that an aggregate of 96,408 undergraduate and

graduate students have enrolled for the 2019-2020 school year. The names and addresses of all

such students is known to the University and can be identified through the University’s records.

Class members may be notified of the pendency of this action by recognized, Court-approved



                                                 9
         Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 10 of 14




notice dissemination methods, which may include U.S. Mail, electronic mail, Internet postings,

and/or published notice.

      40.      The requirements of Rule 23(a)(2) are satisfied. There are questions of law and

fact common to the members of the Class including, without limitation:

       a.      Whether the University accepted money from Plaintiff and the Class members in

       exchange for the promise to provide an in-person and on-campus live education, as well

       as certain facilities and services throughout the Spring 2020 semester;

       b.       Whether Defendant breached its contracts with Plaintiff and the members of the

       Class by failing to provide them with an in-person and on-campus live education after

       March 6, 2020;

       c.      Whether Defendant breached its contracts with Plaintiff and the Class by failing

       to provide the services and facilities to which the Mandatory Fee pertained after mid-

       March 2020; and

       d.      The amount of damages and other relief to be awarded to Plaintiff and the Class

       members.

       41.     The requirements of Rule 23(a)(3) are satisfied. Plaintiff’s claims are typical of

the claims of the members of the Class because Plaintiff and the other Class members each

contracted with Defendant for it to provide an in-person and on-campus live education for the

tuition they paid and the services and facilities for the Mandatory Fee that they paid, that the

University stopped providing in mid-March.

       42.     The requirements of Rule 23(a)(4) are satisfied. Plaintiff is an adequate class

representative because his interests do not conflict with the interests of the other Class members

who he seeks to represent, Plaintiff has retained competent counsel who are experienced in



                                                 10
           Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 11 of 14




complex class action litigation, and Plaintiff intends to prosecute this action vigorously. Class

members’ interests will be fairly and adequately protected by Plaintiff and his counsel.

          43.   Class certification of Plaintiff’s claims is also appropriate pursuant to Rule

23(b)(3) because the above questions of law and fact that are common to the Class predominate

over questions affecting only individual members of the Class, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation. The

damages or financial detriment suffered by individual Class members are relatively small

compared to the burden and expense of individual litigation of their claims against the

University. It would, thus, be virtually impossible for the Class, on an individual basis, to obtain

effective redress for the wrongs committed against them. Furthermore, individualized litigation

would create the danger of inconsistent or contradictory judgments arising from the same set of

facts. Individualized litigation would also increase the delay and expense to all parties and the

court system from the issues raised by this action. By contrast, the class action device provides

the benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

                                  FIRST CLAIM FOR RELIEF

                                  BREACH OF CONTRACT
                              (On Behalf of Plaintiff and the Class)

          44.   Plaintiff repeats and re-alleges the factual allegations above, as if fully alleged

herein.

          45.   Plaintiff brings this claim individually and on behalf of the members of the Class.

          46.   By paying the University tuition and the Mandatory Fee for the Spring 2020

semester, the University agreed to, among other things, provide an in-person and on-campus live

                                                  11
           Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 12 of 14




education as well as the services and facilities to which the Mandatory Fee they paid pertained

throughout the Spring 2020 semester. As a result, Plaintiff and each member of the Class

entered into a binding contract with the University.

          47.   The University has breached its contract with Plaintiff and the Class by failing to

provide the promised in-person and on-campus live education as well as the services and

facilities to which the Mandatory Fee pertained throughout the Spring 2020 semester, yet has

retained monies paid by Plaintiff and the Class for a live in-person education and access to these

services and facilities during the entire Spring 2020 semester. Plaintiff and the members of the

Class have therefore been denied the benefit of their bargain.

          48.   Plaintiff and the members of the Class have suffered damage as a direct and

proximate result of the University’s breach in the amount of the prorated portion of the tuition

and Mandatory Fee they each paid during the portion of time the Spring 2020 semester in which

in-person classes were discontinued and facilities were closed by the University.

          49.   The University should return such portions of the tuition and Mandatory Fee to

Plaintiff and each Class Member.

                                 SECOND CLAIM FOR RELIEF

                                    UNJUST ENRICHMENT
                               (On Behalf of Plaintiff and the Class)

          50.   Plaintiff repeats and re-alleges the factual allegations above, as if fully alleged

herein.

          51.   Plaintiff brings this claim individually and on behalf of the members of the Class

in the alternative to the First Claim for Relief, to the extent it is determined that Plaintiff and the

Class do not have an enforceable contract with the University regarding the relief requested.




                                                  12
         Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 13 of 14




       52.       Plaintiff and members of the Class conferred a benefit on the University in the

form of tuition and the Mandatory Fee paid for the Spring 2020 semester. The payment of this

tuition and Mandatory Fee was to be in exchange for an in-person, on-campus educational

experience to be provided to Plaintiff and the members of the Class throughout the Spring 2020

semester.

       53.       The University has retained the full benefit of the tuition and Mandatory Fee

payments by Plaintiff and the members of the Class for the Spring 2020 semester, yet has failed

to provide the quality of education and services and facilities for which tuition and the

Mandatory Fee were paid, including those for an in-person and on-campus live education, and

access to the University’s services and facilities.

       54.       The University’s retention of the portion of the tuition and Mandatory Fee during

the period of time the University has been closed, and Plaintiff and the members of the Class

have been denied an in-person and on-campus live education and access and the services and

facilities for which the Mandatory Fee were paid, is unjust and inequitable under the

circumstances.

       55.       Accordingly, the University has been unjustly enriched in the amount of the

prorated tuition and Mandatory Fee it retained during the portion of time the Spring 2020

semester in which in-person classes were discontinued and facilities were closed by the

University.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in favor of

Plaintiff and the Class against Defendant as follows:




                                                  13
         Case 2:20-cv-00753-RJC Document 1 Filed 05/26/20 Page 14 of 14




        (a)       For an order certifying the Class under Rule 23 of the Federal Rules of Civil

        Procedure and naming Plaintiff as representative of the Class and Plaintiff’s attorneys as

        Class Counsel to represent the Class;

        (b)       For an order finding in favor of Plaintiff and the Class on all counts asserted

        herein;

        (c)       For compensatory damages in an amount to be determined by the trier of fact;

        (d)       For an order of restitution and all other forms of equitable monetary relief;

        (e)       Awarding Plaintiff’s reasonable attorneys’ fees, costs, and expenses;

        (f)       Awarding pre- and post-judgment interest on any amounts awarded; and,

        (g)       Awarding such other and further relief as may be just and proper.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to the Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of

any and all issues in this action so triable of right.

Dated: May 26, 2020                                      Respectfully submitted,

                                                         s/ Gary F. Lynch
                                                         Gary F. Lynch
                                                         Edward W. Ciolko*
                                                         Kelly K. Iverson
                                                         James P. McGraw
                                                         CARLSON LYNCH LLP
                                                         1133 Penn Avenue
                                                         5th Floor
                                                         Pittsburgh, PA 15222
                                                         P (412) 322-9243
                                                         F. (412) 231-0246
                                                         E. glynch@carlsonlynch.com
                                                            eciolko@carlsonlynch.com
                                                            kiverson@carlsonlynch.com
                                                            jmcgraw@carlsonlynch.com

                                                         Counsel for Plaintiff and Proposed Class
                                                         * pro hac vice application forthcoming

                                                   14
